DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner notes that Applicants paragraphs [0010-0012] recite “FIG. 1 is an illustration of a conventional jackshaft operator”, “FIG. 2 is an illustration of a conventional hoist operator chain wheel engagement mechanism”, “FIG. 3 is a perspective illustration of material structural components of a jackshaft operator installed in a garage with a sectional type garage door”. As best understood, Figures 1-3 should be designated by a legend such as --Prior Art-- because it appears that only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Lhotak et al. (US 2013/0152478) (hereinafter Lhotak).
Regarding claim 1, Lhotak discloses a movable barrier operator release mechanism, comprising: a first side panel (Figure 2, element 105) having a first side and an opposing second side; a motor (Figure 2, element 388) disposed at the first side of the first side panel, the motor comprising a first shaft (Figure 2, element 386); a brake assembly (Figure 2, considered at least elements 104, 319, and 360) disposed at the second side of the first side panel; the first shaft extending through the first side panel and into the brake assembly; and a first lever (Figure 2, element 372) disposed between the brake assembly and the first side panel, wherein the first lever is operable to disengage the brake assembly.
Regarding claim 3, Lhotak discloses wherein the brake assembly is structurally arranged to stop the rotation of the first shaft when engaged.  
Regarding claim 4, Lhotak discloses wherein the brake assembly includes a mounting plate (Figure 6, element 380), wherein a first end of the first lever is coupled to the mounting plate, and wherein a second opposing end of the first lever (Figures 2, 4, and 6, area of element 370) is able to move in a linear direction.  
Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Daus et al. (US 8,397,787) (hereinafter Daus).
Regarding claims 1 and 8, Daus discloses a movable barrier operator release mechanism, comprising: a chassis including a first panel and an opposing second panel (Figures 1-2, elements 54 and housing panel), wherein the first panel has a first face and an opposing second face; a motor (Figure 1, element 22, See at least column 5, lines 7-23) mounted between the first face of the first panel and the second panel, wherein the motor includes a first shaft (Figure 2, element 42) extending through the first panel; a brake assembly (Figure 2, element 26) mounted to the second face, wherein the first shaft extends into the brake assembly; and a first lever (Figures 2-3, element 76) having a first end and an opposing second end, wherein the first end is coupled to the brake assembly, wherein the first lever pivots about the first end to disengage the brake assembly.  
Regarding claim 3, Daus discloses wherein the brake assembly is structurally arranged to stop the rotation of the first shaft when engaged.  
Regarding claim 4, Daus discloses wherein the brake assembly includes a mounting plate (Figures 2-4, element 32), wherein a first end of the first lever is coupled to the mounting plate, and wherein a second opposing end of the first lever is able to move in a linear direction (See Figures 3-4).  
Regarding claim 9, Daus discloses a cable (Figures 2-4, element 80) operable to move the first lever, wherein the cable is attached to the second end of the first lever.  


Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Hsieh (US 2013/0074409).
Regarding claims 1 and 8, Hsieh discloses a movable barrier operator release mechanism, comprising: a chassis (See at least Figures 1-4, generally considered housing for elements 2 and 3) including a first panel (Figures 2 and 4, shown but not explicitly labeled, considered bulkhead separating elements 2 and 3) and an opposing second panel (Figures 2-3, shown but not explicitly labeled, considered bulkhead separating elements 2 and 8), wherein the first panel has a first face and an opposing second face; a motor (Figures 2-3, element 2) mounted between the first face of the first panel and the second panel, wherein the motor includes a first shaft (Figure 4, considered combination of elements 21 and 41) extending through the first panel; a brake assembly (Figures 2-7, considered at least elements 22, 31-35, 310-312, 340-341, 64-65, and 72) mounted to the second face, wherein the first shaft extends into the brake assembly; and a first lever (Figures 3-4, and 6-7, element 61) having a first end and an opposing second end, wherein the first end is coupled to the brake assembly, wherein the first lever pivots about the first end to disengage the brake assembly (See Figures 6-7).  
Regarding claim 3, Hsieh discloses wherein the brake assembly is structurally arranged to stop the rotation of the first shaft when engaged.  
Regarding claim 4, Hsieh discloses wherein the brake assembly includes a mounting plate (Figures 3-7, element 64), wherein a first end of the first lever is coupled to the mounting plate, and wherein a second opposing end of the first lever is able to move in a linear direction (See Figures 6-7).
Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Weik, III et al. (US 6,484,784) (hereinafter Weik).
Regarding claims 1 and 8, Weik discloses a movable barrier operator release mechanism, comprising: a chassis including a first panel and an opposing second panel (Figure 3, shown but not explicitly labeled, considered right and left structural support elements configured on right and left sides of element 68 and supporting rotation of various shafts 130, 76, 84, 22, also separately viewable in Figures 4 and 5), wherein the first panel has a first face and an opposing second face; a motor (Figure 3, element 68) mounted between the first face of the first panel and the second panel, wherein the motor includes a first shaft (Figure 3, element 76) extending through the first panel; a brake assembly (Figure 3, considered at least elements 71 and 73) mounted to the second face, wherein the first shaft extends into the brake assembly; and a first lever (Figure 4, element 114)  having a first end and an opposing second end, wherein the first end is coupled to the brake assembly, wherein the first lever pivots about the first end to disengage the brake assembly.
Regarding claim 3, Weik discloses wherein the brake assembly is structurally arranged to stop the rotation of the first shaft when engaged.  
Regarding claim 4, Weik discloses wherein the brake assembly includes a mounting plate (Figure 6, element 112), wherein a first end of the first lever is coupled to the mounting plate, and wherein a second opposing end of the first lever is able to move in a linear direction (See at least Figure 6).  
Regarding claim 5, Weik discloses a second shaft (Figure 4, element 94) disposed above the first shaft, the second shaft extending through the first side panel; and a chain wheel (Figure 4, element 90) disposed around the second shaft operable to rotate the second shaft.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weik, III et al. (US 6,484,784) (hereinafter Weik).
Regarding claims 2 and 10, Weik discloses a bracket (See at least Figures 1-4, element 24), coupled to the second side of the first side panel (Figures 1-4, element 24 is considered to be either directly or indirectly “coupled” to all parts of the assembly), wherein the bracket is disposed above the brake assembly and over a portion of the first lever; a hole disposed in the bracket (See Figures 1-4, element 26 passes through a hole in element 24); and an elongated member (Figure 4, combination of elements 26 and 118) disposed through the hole and attached to the portion of the first lever.  Examiner takes Official Notice that cables and chains are old and well-known in the art for use as structural linking members, and cables and chains are equivalent structure and can be used interchangeably. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the movable barrier system of Weik such that element 26 was replaced with a cable, since a cable would function equally as well as the chain of element 26, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and replacing a chain with a cable would be considered to be a finite number of identified, predictable solutions with a reasonable expectation of results
Regarding claim 9, Weik discloses a cable (Figure 6, “linkage”, element 124 or 128) operable to move the first lever, wherein the cable is attached to the second end of the first lever.  Although Examiner believes that “linkage” elements 124 and 128 are clearly cables, if Applicant disagrees, Examiner takes Official Notice that it is old and well known in the art to use a cable as a “linkage”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure elements 124 and 128 such that they are cables, since a cable would function as intended as the “linkage” elements 124 and 128, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)).


Allowable Subject Matter
Claims 15-20 allowed.
Claims 6-7 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634